Citation Nr: 1107944	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected sleep apnea before October 30, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected sleep apnea from October 30, 2006 to November 
30, 2010.

3.  Entitlement to a compensable evaluation from December 1, 2010 
to the present for service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to October 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by which the RO, 
inter alia, granted service connection for sleep apnea to which 
it assigned a zero percent disability evaluation.  During the 
course of the appeal, the RO increased the Veteran's disability 
evaluation for the service-connected sleep apnea to 30 percent.  
Although each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in June 2008.  Although he was 
notified of the time and date of the hearing by mail sent to his 
last known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.704(d) (2010), when an appellant fails to report for 
a scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing was 
withdrawn.  

In August 2009, the Board remanded the matter on appeal for 
further development of the evidence.

In a May 2010 rating decision, the RO proposed a rating reduction 
for the Veteran's service-connected sleep apnea.  Specifically, 
the RO proposed to reduce the disability rating from 30 to zero 
percent.  The RO sent notice of the proposed reduction to the 
Veteran in June 2010 and asked the Veteran provide any evidence 
or argument within 60 days.  He did not respond, and by September 
2010 rating decision, the RO reduced the Veteran's sleep apnea 
disability rating to zero percent effective December 1, 2010.  
The matter of the propriety of the rating reduction is not before 
the Board, as the Veteran did not initiate an appeal with respect 
to it.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) 
(the regulations regarding initiating and perfecting appeals of 
RO determinations to the Board).


FINDINGS OF FACT

1.  Before October 30, 2006, the Veteran's service-connected 
sleep apnea was manifested by no more than sleep disordered 
breathing without evidence of marked daytime somnolence.

2.  The Veteran failed to report for a VA medical examination 
intended to evaluate the severity of his service-connected sleep 
apnea; he furnished no explanation for his failure to appear.

3.  From October 30, 2006 to November 30, 2010, the Veteran's 
service-connected sleep apnea was manifested by no more than 
persistent daytime somnolence and did not require the use of a 
continuous positive airway pressure (CPAP) machine or similar 
device.  

4.  From December 1, 2010, the Veteran's service-connected sleep 
apnea has caused any symptomatology or require the sued of a CPAP 
machine or similar device.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of zero percent for the Veteran's service-connected sleep 
apnea have not been met before October 30, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6847 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected sleep 
apnea from October 30, 2006 to November 30, 2010 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.3, 4.7, 4.97, Diagnostic Code 6847 (2010).

3.  The criteria for entitlement to a disability evaluation in 
excess of zero percent for the Veteran's service-connected sleep 
apnea from December 1, 2010 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.97, 
Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The claim for a higher initial rating for sleep apnea arises from 
the Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
December 2003 regarding his initial service connection claim that 
fully addressed all three notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the claim 
of service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice provided 
in October 2006 provided the type of information mandated by the 
Court in Dingess.  Any defect as to the timing of this notice was 
cured because the RO readjudicated the claim in the September 
2010 supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure timing 
of notification defect). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
clinical records.  The Veteran was afforded complete VA medical 
examinations in furtherance of his claim.  He failed to report, 
without explanation, for another VA examination that was 
scheduled for the purpose of evaluating the severity of his sleep 
apnea.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion 

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).

The Veteran's service-connected sleep apnea was rated zero 
percent disabling by the RO from October 25, 2003 to October 29, 
2006, 30 percent disabling from October 30, 2006 to November 30, 
2010, and zero percent from December 1, 2010 under the provisions 
of Diagnostic Code 6847.  38 C.F.R. § 4.97.

Under the provisions of Diagnostic Code 6847, a noncompensable 
rating for sleep apnea is assigned if asymptomatic but with 
documented sleep disorder breathing.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.  A 30 percent rating is assigned if there 
is persistent daytime hypersomnolence.  Id.  A 50 percent 
disability rating contemplates sleep apnea that requires use of a 
breathing assistance device such as a CPAP machine.  Id.  The 
highest rating of 100 percent is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where a tracheostomy (tracheotomy) is required.  
Id.

On March 2003 fee-basis medical examination, the Veteran reported 
night waking due to snoring.  He did not get solid sleep, but he 
was unsure whether this was due to snoring, sleep apnea, or back 
pain.  The examiner was unable to render a diagnosis because 
sleep apnea had not been fully evaluated.  

In January 2004, the Veteran was afforded a VA medical general 
medical examination.  The VA examiner ordered a sleep study, 
which was completed in March 2004.  The sleep study reflected 
mild obstructive sleep apnea associated with a marked underlying 
sleep disturbance and mild oxygen desaturation.  It was 
recommended that the Veteran try a CPAP machine or an 
otolaryngologic procedure.  

There is no further indication of sleep apnea treatment between 
the date of the sleep study and October 29, 2006.  

Before October 30, 2006, the Veteran's service-connected sleep 
apnea did not entail persistent daytime hypersomnolence.  Indeed, 
the record does not reflect complaints of daytime fatigue or 
sleepiness before that date.  As such, a 30 percent evaluation in 
not warranted before October 30, 2006.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.

On October 2006 fee-basis medical examination, the Veteran 
reported trouble staying awake during daytime hours.  He required 
daytime naps lasting from three to four hours a day.  Reportedly, 
the Veteran also fell asleep while driving, and he could fall 
asleep in a chair at any time during the day.  The Veteran, 
however, indicated that he required no treatment for his sleep 
apnea.  The examiner noted that the functional impairment 
resulting from the Veteran's sleep apnea consisted of feeling 
tired all day, less energy and mental focus at work, and falling 
asleep while caring for his nine-month-old child.  A chest X-ray 
was within normal limits.  The examiner stated that there was no 
change in the diagnosis of sleep apnea.  The examiner noted that 
the Veteran subjectively experienced more snoring and apneic 
episodes at night causing him to feel more tired during the day 
and to sleep when he did not want to sleep.  Apparently, the 
Veteran was sleeping at least 10 hours a day.  Objectively, the 
Veteran's nasal turbinates were thick, pink, and boggy.  The 
examiner remarked that the Veteran's sleep apnea had progressed 
significantly since it was initially evaluated.  

On VA treatment in July 2007, the Veteran indicated that he had 
never used a CPAP machine but that he wanted to begin.  
Reportedly, he went to bed at 9:30 and arose at 7 a.m. but awoke 
gasping three or four times a week.  He was tired upon awakening 
and started to fall asleep again in the morning.  He was very 
sleepy during the day.  A sleep study was scheduled to take place 
later that month.  The sleep study results indicated no evidence 
of a sleep-related breathing disorder.  Nonetheless, the findings 
on the study included 11 respiratory disturbances, which were 
obstructive or mixed in nature.  A multiple sleep latency test to 
quantify objective daytime sleepiness was suggested.  

In December 2008, the Veteran stated that he was not using a CPAP 
machine.  On examination, he did not complain about sleep-related 
problems.  In May 2009, a VA psychiatrist listed sleep apnea as 
one of the Veteran's Axis III diagnoses.

In May 2010, a VA examiner remarked that the Veteran had been 
seen twice by the pulmonary service the previous year, that he 
was not using a CPAP machine, and that he had no current 
complaints related to sleep problems.

As noted in the Introduction, this case was remanded to the 
RO/AMC in August 2009 so that a VA examination could be 
scheduled.  An examination was scheduled to take place in 
December 2009, but the Veteran did not report.  He did not 
provide any explanation for failing to report and did not respond 
to February 2010 letter from the RO asking him to furnish a 
reason for missing the examination.

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2010); see also Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).

This appeal arises from an original claim for benefits, as 
detailed above.  Hartman, supra; Dunlap, supra; VAOPGCPREC 8-
2003.  The Veteran has provided no reason for his failure to 
report for the examination.  As such, good cause is not shown, 
and the claim for increase from October 30, 2006 to November 30, 
2010 and for the period beginning December 1, 2010 will be 
decided based on the evidence of record.  38 C.F.R. § 3.655.  

An increased rating for the period from October 30, 2006 to 
November 30, 2010 must be denied because the evidence does not 
reflect the use of a breathing assistance device such as a CPAP 
machine.  For a 50 percent evaluation to be granted, the use of 
such an implement must be shown.  Hence, the criteria for a 50 
percent evaluation are not met from October 30, 2006 to November 
30, 2010, and an evaluation in excess of 30 percent for this 
timeframe is denied.  38 C.F.R. § 4.97, Diagnostic Code 6847.  

Beginning December 1, 2010, the evidence has not shown any 
symptomatology pertaining to sleep apnea.  In May 2010, indeed, 
the Veteran did not complain of any sleep related breathing 
problems.  It was indicated that a CPAP machine was not used.  
Due to the lack of any apparent symptomatology, beginning 
December 1, 2010, no more than a zero percent evaluation for the 
service-connected sleep apnea is warranted.  Id.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record before October 30, 
2006 and that pertaining to the period from October 30, 2006 to 
November 30, 2010 fails to show that the Veteran was 
unemployable.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
sleep apnea is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's sleep apnea with the 
established criteria found in the rating schedule for sleep apnea 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for all time periods in 
question.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
regarding either time period relevant herein.

(CONTINUED ON NEXT PAGE)






ORDER

A compensable evaluation for service-connected sleep apnea is 
denied for the period before October 30, 2006.

An evaluation in excess of 30 percent for service-connected sleep 
apnea for the period from October 30, 2006 to November 30, 2010 
is denied.  

A compensable evaluation for service-connected sleep apnea is 
denied for the period beginning December 1, 2010.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


